Citation Nr: 1507323	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic body pain, including as due to an undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to June 1992.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. 

This appeal to the Board of Veterans' Appeals (BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of this hearing is in the Veteran's Virtual VA electronic claims file.  This matter was remanded in March 2014 and December 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a multiple joint/muscle disability secondary to his military service in Southwest Asia.  Besides consideration of service connection based on an undiagnosed illness, the Board must consider whether service connection may be granted for his individual joint and muscle disabilities on a direct basis   

A VA examination was conducted in May 2014.  The VA physician concluded that the Veteran's low back disability was unrelated to service.  The Board remanded the case noting that the VA examiner failed to address the complaints of recurrent back pain noted on separation examination.  It was also noted that the VA examiner failed to address the Veteran's in-service left ankle injuries and his current left ankle disability.  

In a December 2014 addendum, the VA examiner confirmed his prior conclusions and again indicated that the Veteran reported no "recurrent back pain" at the April 1991 examination that was conducted prior to separation.  Significantly however, the examination that was provided to the Veteran prior to separation was conducted in March 1992 wherein he reported "recurrent back pain"; not in April 1991.  Moreover, the next month, he was again evaluated for back complaints.  The diagnosis was "somatic dysfunction."  The VA examiner did not comment on this treatment.  

Further, the VA physician did not comment on the current left shoulder disability (degenerative joint disease (DJD) of the AC joint) and the in-service left shoulder injury.  Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The case should be referred to a medical professional with an appropriate background or expertise, preferably a different examiner than the one who provided the previous opinion(s).  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that there is any joint and/or muscle pain (to include the shoulders, hips, knees, and ankles) not associated with a specific disease entity or clinically diagnosed condition that represents an objective indication of chronic disability resulting from an undiagnosed illness.

Secondly, the examiner must also opine whether the currently diagnosed muscle/joint disabilities to include mechanical low back pain, degenerative disc disease (DDD) of the lumbar spine, DDD of the cervical spine, left ankle degenerative disability, left shoulder impingement syndrome, and/or left shoulder DJD, at least as likely as not had their clinical onset during service or are otherwise related to any in-service disease, event, or injury. 

* In rendering an opinion, the physician must consider the following:

The report of the April 1985 civilian examination conducted prior to entrance, shows that the musculoskeletal system was considered normal.  

Medical care provided in September 1985 for left shoulder pain.  

The October 1985 treatment for Grade II left ankle sprain.   

The August 1986 treatment for a Grade I left ankle sprain.      

The February 1988 treatment for low back pain.  

The January 1989 treatment for 1-day history of lumbosacral spine pain that radiated to the right side.  

The February 1989 treatment for lumbar and cervical spine strain, as well as the Veteran's report of a January 1989 automobile accident.

The March 1990 medical care for headache with resolving neck pain.  

The August 1990 diagnostic assessment of chronic cervical and lumbar sprain.  The Veteran reported back pain after wearing Kevlar on deployment.

The April 1991 examination report, in which, the Veteran denied such symptoms as recurrent back pain, painful of trick shoulder, cramps in his legs, bone joint deformity or other deformity.  

The March 1992 expiration term of service (ETS) examination, where the Veteran reported a history of recurrent back pain.

The April 1992 evaluation of the back that included a diagnosis of somatic dysfunction.

The post-service report of low back pain recorded in November 2003 VA outpatient record.

The March 2007 VA outpatient record showing that the Veteran reported a 6-day history of back pain after lifting a heavy object.  The back pain had resolved but he was required to see a physician for employment purposes.  

The February 2009 VA outpatient treatment for reported left hip and left shoulder pain.   

The August 2009 Gulf War Protocol examination, in which the Veteran reported that he had various symptoms to include body aches.  The Veteran noted a history of ankle cyst excision and iliac bone graft, which was unrelated to military service.  X-ray revealed acromioclavicular (AC) joint DJD.  The diagnosis was left shoulder pain with no history of shoulder injuries while in-service.  

A July 2010 magnetic resonance imaging (MRI) showing degenerative changes of the cervical spine.  

An August 2010 VA X-ray report noted minimal narrowing of the hips joints with minimal degenerative sclerosis of the superior acetabula and SI joints.  There were calcifications projecting in the pelvis which was likely phleboliths.  The examiner commented that his hip pain was coming from the bone harvest site during a graft iliac, years ago.  

A VA neurological examination was conducted in December 2010.  The VA examiner opined that the Veteran's headaches were tension type headache due to cervical neck muscle and/or trapezius muscle spasm, which in turn was more than likely caused by muscle injury to his neck and upper back at the time of the January 1989 automobile accident (and possible reinjury of his neck muscle with a June 1989 head injury).  

VA outpatient records dated in February 2011 show that the Veteran began psychological-pain treatment for the low back, left hip and left shoulder.  The diagnoses included mechanical low back pain without radicular symptoms; left hip arthralgia, negative trochanteric involvement; and left shoulder impingement symptoms.  VA X-ray revealed multi-level DDD of the thoracic and lumbar segments of the spine.

In August 2013, the Veteran complained of left arm weakness.  An electromyography (EMG) study was negative for lumbar or cervical spine radiculopathy.  

In May 2014, a VA fibromyalgia examination was conducted.  The examiner concluded that it was less likely than not the cervical and lumbar spine disabilities were related to military service, including the in-service automobile accident.  The examiner also noted that fibromyalgia was not found.  As far as whether his symptom pattern represented an undiagnosed illness, the examiner noted that his complaints are related to his DDD of the lumbar and cervical segments of the spines.

The VA outpatient treatment for knee and ankle pain from June through August 2014.  

In a December 2014 addendum the VA physician confirmed prior opinion regarding the lumbar and cervical spine disabilities, and concluded that the left ankle disorder was not related to service.   

All opinions must be accompanied by the rationale used with reference to specific evidence in the record to support the conclusions reached.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the physician for corrective action.

3.  Finally, after completing all of the above, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) that addresses the issue remaining on appeal and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




